DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the array of high luminance areas, and low luminance areas of claim 12,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 1-4, 8-9, 11 and 13 are objected to because of the following informalities: 
In claim 1, the phrase “the low luminance areas” in lines 8 and 10 should be changed to – at least one luminance area --,  since the limitation was already introduced in lines 4-5.
In claim 2, the phrase “the low luminance areas” in lines 2-3 should be changed to – at least one luminance area -- ,  since the limitation was already introduced in lines 4-5 of claim 1.
In claim 3, the phrase “further comprises at least one low luminance area” in lines 1-2, should be changed to -- further comprises at least one lower luminance area -- ,  to avoid confusion with the low luminance area already introduced in claim 1, see lines 4-5.
In claim 4, the phrases: “wherein a low luminance area” see line 1, should be changed to -- wherein the low luminance area --, since the limitation has been introduced in claim 1;
“further low luminance area” see line 3, should be changed to -- further lower luminance area --,  to avoid confusion with the low luminance area already introduced in lines 4-5 of claim 1, and mentioned in line 1 of claim 4.
In claim 8, the phrase “the low luminance areas” in lines 1-2 should be changed to – at least one luminance area --,  since the limitation was already introduced in lines 4-5 of claim 1.
In claim 9, the phrase “the low luminance area” in lines 1-2 should be changed to – at least one luminance area --.
In claim 11, the phrase “whereby a local luminance level” see lines 2-3, should be changed to -- whereby the first local luminance level --,  since the limitation was previously introduced in claim 1, see line 4.
In claim 13, the phrase “further comprising providing low luminance areas” see line 1, should be changed to -- further comprising providing lower luminance areas --,  to avoid confusion with the low luminance area already introduced lines 4-5 of claim 1.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, in the phrases:
a) “wherein a low luminance area configured to emit light at a second local luminance level” in lines 4-5, and 
b) “a further low luminance area configured to emit light at a second local luminance level” are unclear.
Specifically, with respect to a), the low luminance level has been previously introduced in claim 1. In claim 1 the low luminance level has been disclosed as an area where no light is emitted, see lines 4-5; however, the phrase in a) requires light to be emitted at a certain level, contradicting the requirement of claim 1.  
with respect to b) the phrase requires “a second illumination level” corresponding to a further low luminance level, however “a first illumination level” corresponding to the further low luminance level has not been claimed.
The claim has been interpreted as best understood.

Regarding claim 7, the claim is rejected as it depends from claim 4.

Regarding claim 5, in the phrase “the low luminance area configured to emit light at a second local luminance level“ in lines 4-5, is unclear.
Specifically, the low luminance level has been previously introduced in lines 4-5 of claim 1 and mentioned again in line 2 of claim 5; where the low luminance level in both claims has been disclosed as an area where no light is emitted. 

The claim has been interpreted as best understood.

Regarding claim 6, the claim is rejected as it depends from claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ohtsuka et al. (US 20060175621 A1, hereinafter, “Ohtsuka”).

Regarding claim 1, Ohtsuka teaches a lighting device (a light-emitting display, see figures 7-9 and figures 1-6 to show common elements or features to all embodiments) comprising: 
at least one semiconductor layer (light-emitting display section 1 and driving circuit section 4, as they are monolithically integrated in the same wafer, see fig 7); 
at least one light emission surface (upper surface of 1, 4) comprising an array of high luminance areas (areas of light-emitting-element-layers 10a, 10b and 10c) 
a plurality of semiconductor light emitting devices (10a-c) formed in the semiconductor layer (1, 4) to define the plurality of high luminance areas (areas of 10a, 10b and 10c), wherein the high luminance areas (areas of 10a, 10b and 10c) and the low luminance areas (areas of 4) configured to emit no light (due to the lack of luminescent elements) are arranged in accordance with a predefined light emission profile (see light emission profile provided by arrangement of 10a-c, and better seen in figure 3) of the light emission surface (upper surface of 1, 4) and wherein the low luminance area (areas of 4) configured to emit no light corresponds to a portion (portion 4) of the semiconductor layer (1, 4) comprising an n-doped region (clearly seen in figure 7, and labeled as IC area 3a, n-type collector area 8a and n-type emitter area 8c) and a p-doped region (clearly seen in figure 7, and labeled as inactive area 3b and p-type base area 8b), wherein at least one of the n-doped region and the a p-doped region (3b) is configured not to be electrically connected to a power source (since the area 3b and electrode 7d are inactive and are not connected to a cathode and anode and thus, 3b is not powered, see ¶ 73).

Regarding claim 2, Ohtsuka teaches further comprising a plurality of trenches (see trenches formed by silicon oxide film 6) formed in the at least one semiconductor layer (1, 4) defining the high luminance areas (areas of 10a, 10b and 10c) and the low 

Regarding claim 3, Ohtsuka teaches wherein the array further comprises at least one low luminance area (area of 1 in between 10a, 10b and 10c) configured to emit light at a second local luminance level (level of light in between 10a, 10b and 10c) lower than the first local luminance level (luminance level on 10a, 10b and 10c).

Regarding claim 8, Ohtsuka teaches wherein the high luminance areas (areas of 1) and low luminance areas (areas of 4) form a two-dimensional rectangular or square array (better seen in figure 3).

Regarding claim 9, Ohtsuka teaches wherein the high luminance areas (areas of 1) and the low luminance area (areas of 4) configured to emit light at a second local luminance level (since levels of illumination directly depend on the number of 10a, 10b or 10c been active, then at least three illumination levels are achieved by the device) correspond to pixels of a matrix light emitting diode arrangement (see arrangement as seen in figure 2).

Regarding claim 10, Ohtsuka teaches wherein the predefined light emission profile (profile illumination of 1, 4) is an inhomogeneous light emission profile (since the light emitting elements are at one side of the device as seen in figure 7 and not evenly distributed along the length of the device) which varies in correspondence (see 

Regarding claim 11, Ohtsuka teaches wherein the predefined light emission profile (profile illumination of 1, 4) has a maximum (at 10a, 10b and 10c) at or close to one edge (right edge of 1, 4) of the light emission surface (upper surface of 1, 4), 
whereby a local luminance level (luminance level on 10a, 10b and 10c) of the light emission surface (upper surface of 1, 4) decreases towards a minimum at (at the left edge of 1, 4) or close to an opposing edge (right edge of 1, 4, necessarily occurring since the right edge of 1, 4 is far from the active luminescent elements of 1, 4) of the light emission surface (upper surface of 1, 4).

Regarding claim 12, Ohtsuka teaches method of producing a lighting device (a light-emitting display, see figures 7-9 and figures 1-6 to show common elements or features to all embodiments), the method comprising: 
providing at least one semiconductor layer (light-emitting display section 1 and driving circuit section 4, as they are monolithically integrated in the same wafer, see fig 7); 
providing at least one light emission surface (upper surface of 1, 4) with an array of high luminance areas (areas of 10a-c) configured to emit light at a first local luminance level (luminance level on 10a, 10b and 10c) and low luminance areas (areas of 1) configured to emit no light (due to the absence of luminescent bodies in the area); 

arranging first contact elements (7d) respectively in correspondence with the low luminance areas (areas of 4) configured to emit no light and second contact elements (anode electrodes 14a, 14b, 14c) respectively in correspondence with the high luminance areas (areas of 10a, 10b and 10c); and 
arranging the first contact elements (7d) respectively to be not in electrical contact (since 7d is not connected to a power source as seen in fig 7, and thus inactive, see ¶ 73) with at least one of the n-doped region (regions of 3a, 8a and 8c) and the p-doped region (regions of 3b and 8b) of respective low luminance areas (areas of 4) configured to emit no light (due to the lack of luminescent elements).

Regarding claim 13, Ohtsuka teaches further comprising providing low luminance areas (areas of 1 in between 10a, 10b and 10c) configured to emit light at a second local luminance level (level of light in between 10a, 10b and 10c) lower than the first local luminance level (luminance level on 10a, 10b and 10c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka.

Regarding claim 12, Ohtsuka does not teach an automotive lighting device comprising the lighting device of claim 1.
However, one of ordinary skill would have recognized the device of Ohtsuka may be implemented in a variety of  vehicle components, such as speedometers or other projections systems.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to utilize the lighting device of Ohtsuko in automotive lighting devices, since it has been held by the courts that a recitation with respect to the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Iguchi et al. (US 20190267357 A1) discloses a lighting device for use in projection displays having dummy regions where no light is emitted and bright regions where light is emitted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875